Citation Nr: 1127130	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had periods of active service from January 1986 to September 1988 and from May 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the above claim.

In December 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further review of this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

In a May 2011 correspondence, the Veteran, by way of his accredited representative, indicated that he wished to be scheduled for a video conference hearing before a member of the Board, to be held at the RO.  A review of the claims file, however, reveals that the Veteran has not been afforded his requested hearing.  There is no indication from the claims file that the Veteran has withdrawn his hearing request.  Indeed, he reiterated his request for a hearing in a correspondence received by the Board in June 2011.  Consequently, the Board finds that it has no alternative but to remand this matter so that the Veteran can be afforded his requested hearing.


Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a video conference hearing at the RO, before a Veterans Law Judge, in accordance with applicable law.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

